COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                       01-13-00029-CR
Style:                              Manuel Morales
                                    v The State of Texas
Date motion filed*:                 July 1, 2013
Type of motion:                     Motion to extend time to file pro se response
Party filing motion:                Appellant
Document to be filed:               Anders response

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                                July 1, 2013
         Number of previous extensions granted:            0                Current Due date: July 1, 2013
         Date Requested:

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: July 31, 2013
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:     /s/ Laura Carter Higley
                       X

Panel consists of      ____________________________________________

Date: July 19, 2013




November 7, 2008 Revision